Exhibit 99.1 Contact:Mike Schuh – (425) 951-1428 Anne Bugge – (425) 951-1378 SONOSITE REPORTS RECORD REVENUE AND PROFITABILITY FOR 2008 Revenue Grows 19% to $243.5 Million Operating Income Grows 400% to $22.4 Million Company Reports FY’08 – EPS of $1.18 BOTHELL, WA – February 12, 2009– SonoSite, Inc. (Nasdaq:SONO), the world leader and specialist in hand-carried and point-of-care ultrasound, today announced financial results for the fourth quarter and full year ended December 31, 2008. Fourth quarter 2008 worldwide revenue grew to $70.2 million, an increase of 8% over the fourth quarter of 2007.Full year 2008 revenue grew to $243.5 million, up 19% over 2007.Changes in foreign currency rates decreased worldwide revenue in the fourth quarter by 4.2% and had a favorable impact of 0.6% on the year. The company reported a net income increase of 184% for the fourth quarter of 2008 to $12.1 million or $0.69 per diluted share, compared to $4.3 million or $0.25 per diluted share in 2007.For the full year net income grew 199% to $20.6 million, or $1.18 per diluted share, compared to $6.9 million, or $0.40 per diluted share in 2007. Net income in the fourth quarter and full year 2008 included a non-recurring, pre-tax charge of $3.0 million from terminated acquisition talks and severance payments, as well as a $15.7 million pre-tax gain from the repurchase of $80.3 million of senior convertible notes. During the fourth quarter of 2008, US revenue grew 3% to $33.7 million and was impacted by a slowdown in capital spending at US hospitals. International business grew 14% to $36.5 million in the fourth quarter and continued to deliver broad-based double digit growth, but was negatively impacted by 8.5% from foreign exchange rate changes. For the full year, US revenue grew approximately 12% to $116.7 million and international revenue grew 26% to $126.8 million. Total operating expenses in the fourth quarter increased 8% to $42.7 million, and increased 7% for the full year to $147.4 million. Including the previously mentioned $3.0 million non- recurring charge, SG&A expenses grew 4% in the fourth quarter and 6% for the full year. R&D expenses increased 30% in the fourth quarter and 11% for the full year.Stock-based compensation increased by $1.9 million in the fourth quarter, primarily as the result of a change in the future forfeiture rate assumptions. As of December 31, 2008, the company held $279.7 million in cash and investments and long-term debt of $144.7 million, for net liquidity of $135.0 million. “2008 marked a year of excellent progress for the company.We exceeded our original full year guided targets of 15% revenue growth with 7-8% operating margins,” said Kevin M. Goodwin, SonoSite President and CEO. “The drivers of our performance included the new M-Turbo® and S Series™ product lines alongside excellent execution throughout the company.We delivered a 5-fold increase in operating income with more than a quadrupling of operating margins.
